IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-67,128-02


TERRENCE SHEAD, Relator

v.

291ST DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. W02-55798-U(A)

FROM DALLAS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original jurisdiction
of this Court.  In it, he contends that he filed an application for a writ of habeas corpus in the 291st Judicial
District Court of Dallas County, that more than 35 days have elapsed, and that the application has not yet
been forwarded to this Court.  The district court has previously indicated that it entered an order
designating issues on December 4, 2006.
	In these circumstances, additional facts are needed.  The respondent, the judge of the 291st District
Court of Dallas County, is ordered to file a response with this Court by having the District Clerk submit
the record on such habeas corpus application or by setting out the reasons that no findings have been made
since the order designating issues was entered.  This application for leave to file a writ of mandamus will
be held in abeyance until the respondent has submitted the appropriate response.  Such response shall be
submitted within 30 days of the date of this order.

Filed: December 5, 2007
Do not publish